The opinion of the court was delivered by
Rogers, J.
There is nothing in the first objection. Although the letter of attorney is given by James Irwin, without stating hi'm-.self to be administrator of James Irwin, deceased, yet, it is plain it is a letter of attorney in the suit in which the compromise was made, and was given 'by the administrator as such, and with a view ,to a settlement of that suit. It would be unjust that the estate .should reap the fruits of the compromise, and afterwards avoid the agreement, because the administrator had omitted to describe himself, in his representative capacity. If it had been shown that Irwin had any accounts against the estate of George Irwin, in his own right, and that he had disclaimed the act of the attorney, there might have been some colour, for the objection. But in the absence of all proof to the contrary, ut res magis valeat quam periai we must refer the transaction to the .character in which he alone had any demands against the defendants.
After the admission of the agreement, the plaintiff offered to prove, that David Mien came to him, and stated that there was no part pf the estate oí.George Irwin in his hands, that the whole estate had been disposed of in payment of the debts of the intestate, and that he would pay him .three hundred dollars, if he would give hirn a release; that Allen stated, that lawyer Anderson had made a calculation, by which, he said it appeared there was not fifty dollars in his hands. This to be followed up by proof, that at the time, the administrator of George Irwin had then of the estate in their hands at least three thousand dollars, and that the proportion then justly due to plaintiffs exceeded one thousand dollars.
We are to take it, that the plaintiffs could prove their offer, and if so, we have the case of a person defrauded out of upwards of seven hundred dollars, by the false and fraudulent representation of his own trustee. This cannotbe allowed; for the law exacts the utmost good faith from one acting as a trustee. It has been repeatedly decided that the guardian or executor shall pot be permitted to speculate at the expense of the ward or personal representatives. Nor can I perceive in what respect the creditors are placed *447in a worse situation, as the administrator is as much the trustee of the creditors as the personal representative. It matters not that .the administrator derives no benefit from the compromise. The creditors have a right to complain that their interests have been sacrificed, by a person whose duty it was to protect them, and ■ whether this fie done for the benefit of himself or others, is totally immaterial to him. It may lessen tifie moral turpitude of the transaction, that the administrator derives no ben,efit from the agreement; yet the loss remains the same to the creditor, whoever may profit by his false and fraudulent representations. When we consider that the administrator is usually one of the heirs, or a relative or friend of theirs, there is great reason that the court should be vigilant to protect the rights of creditors. As the administrator has the full knowledge of the estate, it is a violation of his duty, to be guilty of any concealment in respect to it. Such a course of conduct is fraudulent and void.
As the facts offered were evidence, there is no doubt the attorney-in-fact was a competent witness to prove them: he has xxo interest .whatever in the event of the suit.
Judgment reversed, and a venire facias dp «ovo awarded.